Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for selecting a transmission point in a wireless communication system.
The prior art of record (in particular Unbehaun et al. “On The Deployment Of Picocellular Wireless Infrastructure”, and Sato at al. (US 20140018084)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: generating reception/transmission position candidates required for a tracing simulation step in network design, obtaining two-dimensional image information and three-dimensional map information of a map for the network design; identifying the three-dimensional map information corresponding to the two-dimensional image information; acquiring one or more characteristics of at least one object from the two-dimensional image information, wherein the one or more characteristics of the at least one object are mapped to corresponding objects displayed on the map; extracting at least one reception point based on the one or more characteristics of the at least one object; forming a transmission point group including at least one transmission point based on the at least one reception point and a reception coverage of the at least one reception point; and assigning a priority for at least one transmission point in the transmission point group and selecting a transmission point according to the assigned priority. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 09/30/2021. The same reasoning applies to independent claim 13 mutatis mutandis.  Accordingly, claims 1-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413